Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Double patenting
Claims 1-10; 16-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11252447. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US. Patent and would be covered by any patent granted on that copending application since the referenced US. Patent and the instant application are claiming common subject matter, as follows:

Claims 1; 6 and 16 of the current application corresponds to claims 1; 6 and 11 of US. Pat(11252447).
Claims 2, 7; and 17 of the current application corresponds to claims 2; 7 and 12 of US. Pat(11252447).
Claims 3; 8 and 18  of the current application corresponds to claims 3; 8 and 13  of US. Pat(11252447).
Claims 4; 9; 19 of the current application corresponds to claims 4; 9 and 14  of US. Pat(11252447).
Claims 5, 10 and 20  of the current application corresponds to claims 5; 10 and 15  of US. Pat(11252447).
Claims 1-10; 16-20  of the instant application are broader in every aspect than claims 1-15 of the US. Patent and is therefore an obvious variant thereof.

                                                        Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10   are rejected under 35 U.S.C. 103 as being obvious over Sherwin (US. Pat. No.8799943) in view of Besehanic et al, (US.Pub.No.20140244828) and Mao (US.Pub.No.20160323606).

Regarding claim 1, Sherwin et al disclose a method, comprising: retrieving a channel manifest associated with the content(col.4, lines 46-48; an initial manifest provided by the transcoder 208 for each active session and for each channel, col.4, lines 22-27+);

retrieving advertisement placement information(informs placement opportunity information service (POIS) 211 of the arrival of the cue tone for subsequent placement of one or more advertisements into the channel data stream by an advertisement service,col.2, lines 59-67; col.4, lines 52-57);

resolving the advertisement placement information to a format associated with a path for delivering the content to the device(the manifest manipulator identifies in a cache at least one advertisement to be inserted into the session and replaces at least one address corresponding to at least one segment of the at least one advertisement in the session manifest based on the difference, col.4, lines 52-57; col.13, lines 20-27+);

generating a channel manifest with spliced advertisements(col.4, lines 60-65).

 But did not explicitly disclose retrieving playback information and location information associated with a device requesting content, wherein the playback information and location information is retrieved by a manifest controller from an edge device that provides content, through a QAM device, to the device requesting content; retrieving an advertisement manifest; outputting the channel manifest with spliced advertisements to the device.

However, Besehanic et al disclose retrieving playback information and location information associated with a device requesting content; retrieving an advertisement manifest(when the media monitor identifies HTTP requests that include a fragment identifier including media-identifying metadata,0025; the manifest generator 135 prepare the media for streaming in response to a request received from the media device,0041; When the request is sent by the media device 160, 162, the request includes the first fragment identifier 725, thereby enabling the media monitor 165 to identify the media via the media-identifying metadata included in the first fragment identifier,0068; via identifiers of the media device (e.g., a MAC address) included in the communications,0025; a monitored panelist location,0020; when an individual joins the panel, they provide detailed information concerning their identity and demographics (e.g., gender, race, income, home location, occupation, etc.) to the audience measurement entity,0027; the manifest generator 135 inserts ID3 tag metadata corresponding to the code and/or the metering metadata into the manifest (i.e., within the fragment identifier(s)) to identify particular events occurring within a respective media segment such as, for example, when an advertisement is displayed via product placement,0038;0092; media devices and associate the metadata with demographic information of users of the media devices,0016).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin by associating demographic location with a request for content for the purpose of producing viewing profiles related to the users accordingly.

And Mao et al disclose wherein the playback information and location information is retrieved by a manifest controller from an edge device that provides content, through a QAM device, to the device requesting content; outputting the channel manifest with spliced advertisements to the device( see fig.4 with manifest parser 420 controlling and parsing manifest file; the edge gateway 320 may fetch the manifest file repeatedly, in order to retrieve the latest information, such as the location of the most recently created segments,0032;0072;0079; a local advertisement may be added to the output stream, for example, in a position marked for ad insertion, as indicated in a manifest file,0065; an edge gateway device may retrieve segments of programming, based on information in a manifest file, and output the segments via multicast to one or more edge devices, abstract; locate and retrieve (or initiate the locating and retrieval of) requested content, encrypt the content, and initiate delivery (e.g., streaming, transmitting via a series of content fragments) of the content to the requesting user and/or device,0020;0041;0060; the edge gateway 400 may include a manifest parser 420 for parsing and/or manipulating a manifest file. In some embodiments, the manifest file may be parsed to determine segment access information, segment bit rate encoding values, segment quality indicators, scene complexity scores and other information about content segments. In some embodiments, information associated with locating advertisement boundaries may be parsed from a manifest file,0063; The edge device 330 may modulate the data of the content segments and transmit them for reception by a QAM tuner or any other type of tuner, such as may be provided by gateway interface device 332, which may correspond to the gateway interface device 111 of FIG. 1..0059 ; the information may be delivered to edge devices which perform modulation, for example quadrature amplitude modulation (QAM), for delivery to gateway interface devices, such as set top boxes,0002;0075).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Mao to modify Sherwin and Besehanic by introducing quadrature Amplitude Modulation for the purpose of using specific protocol for transmitting video content accordingly.

Regarding claim 2,  Sherwin et al disclose  wherein the advertisement placement information comprises one or more advertisement spot identifiers, and wherein the one or more advertisement spot identifiers are resolved to URL(the session manifest may include a list of URLs which point to each of the segments or chunks and notes the type of segment: content or advertisement,col.3, lines 18-21;col.4, lines 1-10+; a "placement opportunity" was traditional called an avail and is sometimes referred to as a slot (into which a spot (e.g., an ad or content) is to be inserted, col.1, lines 25-31).

Regarding claim 3, Sherwin and Mao et al did not explicitly disclose wherein the location information associated with the device comprises a network identifier, a zone identifier, region attributes, or profile attributes.

However, Besehanic et al disclose wherein the location information associated with the device comprises a network identifier, a zone identifier, region attributes, or profile attributes(an identifier of the service provider,0026; the IP address scheme utilizes IP addresses assigned to network devices,0019; the central facility 170 may look up demographic information based on the geographic location(s) of the identified panelist(s), may look up demographic information provided by the panelist(s),0092).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin and Mao by associating demographic location with a request for content for the purpose of  producing viewing profiles related to the users accordingly.

Regarding claim 4, Sherwin and Mao et al did not explicitly disclose wherein the advertisement manifest is selected and retrieved based upon the location information associated with the device.

However, Besehanic et al disclose wherein the advertisement manifest is selected and retrieved based upon the location information associated with the device(the central facility 170 may look up demographic information based on the geographic location(s) of the identified panelist(s), may look up demographic information provided by the panelist(s),0092; he central facility 170 determines media exposure metrics based on different demographics associated with the collected media metadata and/or different device types associated with the collected media metadata. The example central facility 170 generates a media exposure report summarizing the media exposure metrics,0093;0016; 0029-0030;0038).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin and Mao by associating demographic location with a request for content for the purpose of  producing viewing profiles related to the users accordingly.

Regarding claim 5,  Sherwin et al disclose wherein the advertisement manifest is selected and retrieved based upon tune in/out information(tunes to another channel, col.10, lines 13-14; the set top box tunes to that channel and displays the content, col.2, lines 29-32+).

Regarding claim 6, it is rejected using the same ground of rejection for claim 1.   
Regarding claim 7, it is rejected using the same ground of rejection for claim 2.   
Regarding claim 8, it is rejected using the same ground of rejection for claim 3.   
Regarding claim 9, it is rejected using the same ground of rejection for claim 4.   
Regarding claim 10, it is rejected using the same ground of rejection for claim 5.   

Claims 16-20 are rejected under 35 U.S.C. 103 as being obvious over Sherwin (US. Pat. No.8799943) in view of Besehanic et al, (US.Pub.No.20140244828) and Mao (US.Pub.No.20160323606) and Badawiyeh (US.Pub.No.20180131975).

Regarding claim 16, Sherwin et al disclose a method, comprising: retrieving a channel manifest associated with the content(col.4, lines 46-48; an initial manifest provided by the transcoder 208 for each active session and for each channel, col.4, lines 22-27+);

retrieving advertisement placement information(informs placement opportunity information service (POIS) 211 of the arrival of the cue tone for subsequent placement of one or more advertisements into the channel data stream by an advertisement service,col.2, lines 59-67; col.4, lines 52-57);

resolving the advertisement placement information to a format associated with a path for delivering the content to the device(the manifest manipulator identifies in a cache at least one advertisement to be inserted into the session and replaces at least one address corresponding to at least one segment of the at least one advertisement in the session manifest based on the difference, col.4, lines 52-57; col.13, lines 20-27+);

generating a channel manifest with spliced advertisements(col.4, lines 60-65).

  But did not explicitly disclose retrieving playback information and location information associated with a device requesting content; wherein resolving the advertisement placement information comprises translating traffic and billing system identifiers into asset identifiers and uniform resource locators used for adaptive bitrate delivery of the content; retrieving an advertisement manifest; outputting the channel manifest with spliced advertisements to the device.

However, Besehanic et al disclose retrieving playback information and location information associated with a device requesting content; retrieving an advertisement manifest(when the media monitor identifies HTTP requests that include a fragment identifier including media-identifying metadata,0025; the manifest generator 135 prepare the media for streaming in response to a request received from the media device,0041; When the request is sent by the media device 160, 162, the request includes the first fragment identifier 725, thereby enabling the media monitor 165 to identify the media via the media-identifying metadata included in the first fragment identifier,0068; via identifiers of the media device (e.g., a MAC address) included in the communications,0025; a monitored panelist location,0020; when an individual joins the panel, they provide detailed information concerning their identity and demographics (e.g., gender, race, income, home location, occupation, etc.) to the audience measurement entity,0027; the manifest generator 135 inserts ID3 tag metadata corresponding to the code and/or the metering metadata into the manifest (i.e., within the fragment identifier(s)) to identify particular events occurring within a respective media segment such as, for example, when an advertisement is displayed via product placement,0038;0092; media devices and associate the metadata with demographic information of users of the media devices,0016).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin by associating demographic location with a request for content for the purpose of producing viewing profiles related to the users accordingly.

And Mao et al disclose outputting the channel manifest with spliced advertisements to the device(a local advertisement may be added to the output stream, for example, in a position marked for ad insertion, as indicated in a manifest file,0065; an edge gateway device may retrieve segments of programming, based on information in a manifest file, and output the segments via multicast to one or more edge devices, abstract; locate and retrieve (or initiate the locating and retrieval of) requested content, encrypt the content, and initiate delivery (e.g., streaming, transmitting via a series of content fragments) of the content to the requesting user and/or device,0020;0041;0060; the edge gateway 400 may include a manifest parser 420 for parsing and/or manipulating a manifest file. In some embodiments, the manifest file may be parsed to determine segment access information, segment bit rate encoding values, segment quality indicators, scene complexity scores and other information about content segments. In some embodiments, information associated with locating advertisement boundaries may be parsed from a manifest file,0063).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Mao to modify Sherwin and Besehanic by outputting the channel manifest with spliced advertisements for the purpose of improving viewing experiences accordingly.

And Badawiyeh et al disclose wherein resolving the advertisement placement information comprises translating traffic and billing system identifiers into asset identifiers and uniform resource locators used for adaptive bitrate delivery of the content(see fig.2, element 214, Traffic and Billing server; Also shown in FIG. 2 are a traffic and billing server 214, an advertising server 208,0105; adaptive bitrate (ABR) streaming,0135; Adaptive bitrate (ABR) streaming" refers to streaming multimedia over computer networks such that a source file thereof is encoded into multiple bitrates. Encoded content segments of varying bit rates are sent to a client device, 0136; 0087; 0144; 0202-0206; 0017; 0022; 0129).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Badawiyeh to modify Sherwin and Besehanic and Mao by introducing traffic and billing server into the system for the purpose of calculating revenues associated with commercial accordingly.

Regarding claim 17,  Sherwin et al disclose wherein the advertisement placement information comprises one or more advertisement spot identifiers, and wherein the one or more advertisement spot identifiers are resolved to URL(the session manifest may include a list of URLs which point to each of the segments or chunks and notes the type of segment: content or advertisement,col.3, lines 18-21;col.4, lines 1-10+; a "placement opportunity" was traditional called an avail and is sometimes referred to as a slot (into which a spot (e.g., an ad or content) is to be inserted, col.1, lines 25-31).

Regarding claim 18, Sherwin and Mao and Badawiyeh et al did not explicitly disclose wherein the location information associated with the device comprises a network identifier, a zone identifier, region attributes, or profile attributes.

However, Besehanic et al disclose wherein the location information associated with the device comprises a network identifier, a zone identifier, region attributes, or profile attributes(an identifier of the service provider,0026; the IP address scheme utilizes IP addresses assigned to network devices,0019; the central facility 170 may look up demographic information based on the geographic location(s) of the identified panelist(s), may look up demographic information provided by the panelist(s),0092).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin and Mao and Badawiyeh by associating demographic location with a request for content for the purpose of producing viewing profiles related to the users accordingly.

Regarding claim 19, Sherwin and Mao and Badawiyeh et al did not explicitly disclose wherein the advertisement manifest is selected and retrieved based upon the location information associated with the device. 

However, Besehanic et al disclose wherein the advertisement manifest is selected and retrieved based upon the location information associated with the device(the central facility 170 may look up demographic information based on the geographic location(s) of the identified panelist(s), may look up demographic information provided by the panelist(s),0092; he central facility 170 determines media exposure metrics based on different demographics associated with the collected media metadata and/or different device types associated with the collected media metadata. The example central facility 170 generates a media exposure report summarizing the media exposure metrics,0093;0016; 0029-0030;0038).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Besehanic to modify Sherwin and Mao and Badawiyeh by associating demographic location with a request for content for the purpose of  producing viewing profiles related to the users accordingly.

Regarding claim 20,  Sherwin et al disclose wherein the advertisement manifest is selected and retrieved based upon tune in/out information(tunes to another channel, col.10, lines 13-14; the set top box tunes to that channel and displays the content, col.2, lines 29-32+).

                                                                      Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425        

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425